DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vigneaux et al. PG pub. 2014/0376332 (Vigneaux).
Regarding claim 1, Vigneaux discloses a deployable device (102), comprising: a deployable member (320) comprising an optical fibre (104) and provided with a tacky or adhesive outer surface along some or all of the length of the deployable member (the fiber cable can have an adhesive or magnetic coating; Par. [0037]); the deployable member being stowed at the device in a first wound configuration (fiber cable 104 is stored in reel 106; Par. [0035]), and arranged to be deployed from the device into a second unwound configuration within a well; (step 528 in Fig. 5; Par. [0037]), the deployable member has a propensity to adhere to a wall within the well by virtue of the tacky or adhesive outer surface thereof (the fiber cable may be coupled to the walls of the wellbore by the adhesive or magnetic coating; Par. [0037]). (Abstract; Par. [0032-0037]; Figs. 1-4).
Regarding claim 3, Vigneaux discloses at least part of the deployable member (320) comprises a tacky or adhesive outer coating or layer that forms the tacky or adhesive outer surface of the deployable member (the conveyance 320 which is the fiber cable can have an adhesive coating; Par. [0037]). 
Regarding claim 12, Vigneaux discloses the deployable member is provided with a magnetic material (the fiber cable may be coupled to the walls of the wellbore by the magnetic coating; Par. [0037]). 
Regarding claim 13, Vigneaux discloses a biasing system (424) configured to bias the deployable member towards the wall within the well. (Par. [0035]; Fig. 4).
Regarding claim 14, Vigneaux discloses the biasing system (424) comprises at least one of: a fibre outlet (424) facing obliquely from the device relative to a direction in which the device transits the well or bore; and a biasing member (424) configured to engage the deployable member (102) after it has exited the device and deflect the deployable member towards the wall of the well. (Par. [0035]; Fig. 4).
Regarding claim 16, Vigneaux discloses a method for deploying a deployable member (320) that comprises an optical fibre (104) from a device (102) within a well or downhole, the deployable member provided with a tacky or adhesive outer surface along some or all of the length of the deployable member (the fiber cable can have an adhesive or magnetic coating; Par. [0037]), the method comprising deploying the deployable member from a configuration in which it is stowed in the device in a first wound configuration into a second unwound configuration within the well such that, when unwound (fiber cable 104 is stored in reel 106; Par. [0035] and unwound in step 528 in Fig. 5; Par. [0037]), at least part of the deployable member is adhered to a wall within the well (the fiber cable may be coupled to the walls of the wellbore by the adhesive or magnetic coating; Par. [0037]). (Abstract; Par. [0032-0037]; Figs. 1-4).
Regarding claim 17, Vigneaux discloses deploying at least part of the deployable member through a coating material so as to coat the deployable member (the fiber cable may be coupled to the walls of the wellbore by the adhesive or magnetic coating; Par. [0037]); or by deploying the deployable member (320) through an obliquely extending guide and/or fibre outlet (424). (Par. [0035]; Fig. 4).
Regarding claim 19, Vigneaux discloses initially stowing a length of the deployable member (320) in the first wound configuration on a spool (106) by providing a coating material (adhesive coating) and winding the deployable member around an axis of the spool such that at least part of the deployable member passes through or is in contact with the coating material. (Par. [0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vigneaux in view of Kluth et al US Patent 5,992,250 (Kluth).
Regarding claim 5, Vigneaux discloses an outer coating or layer (the conveyance 320 which is the fiber cable can have an adhesive coating; Par. [0037]) but does not state the outer coating or layer comprises a grease.
Nonetheless, Kluth teaches the use of grease on an optical fibre cable can cause the cable to stick to a wall a conduit. (col. 3, lines 32-34).  Even though, Kluth is teaching away from the use of grease it does teach grease would cause the cable to stick to a conduit wall. 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the adhesive coating taught by Vigneaux with a grease as taught by Kluth for the purpose of adhering a cable to a conduit wall. This simple substitution of adhesive material would achieve the predictable result of attaching the cable to the wall of a well. KSR Int’l Co. V. Teleflex Inc. 550 U.S., 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Allowable Subject Matter
Claims 20, 22-26 are allowed.
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676